Title: Thomas Jefferson to Hugh Chisholm, 31 August 1817
From: Jefferson, Thomas
To: Chisholm, Hugh


          
            Dear Sir
            Poplar Forest
Aug. 31. 17.
          
          I have duly recieved your letters of the 10th & 23d and am glad to learn that the bricks are in such forwardness. I wish you would by every week’s mail drop a line stating what has the progress then is. I am anxious to know that the cellars are dug, and their walls commenced laying. but be careful to inform me in time and exactly by what day you will have got the walls up to the surface of the earth; because there mr Knight must begin, and by that day I will make it a point to be in Albemarle, and have him there.
          I take no interest in the partnership I suggested to you other than as I supposed it would be agreeable. however, in acting for myself I might indulge partialities, I have no right to do so in a public concern. to have the work done in the best manner, is the first object, and the second to have it done at a fair price for both parties. I have offers from some of the best workmen in Lynchburg. the finest plaisterer I have ever seen in this state is anxious to undertake with us. I consider it as the interest of the College the town and neighborhood to introduce a reform of the barbarous workmanship hitherto practised there, and to raise us to a level with the rest of the country. on a trip to the Natural bridge, I found such brickwork and stone-work as cannot be seen in Albemarle. I hope we shall take a higher stand, and do justice to the high advantages that particular portion of our state possesses.
          
            Accept my respects & best wishes
            Th: Jefferson
          
        